DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 02/17/2022 has been entered into this application. New claims 20-22 have been added.

Allowable Subject Matter

3.	Claims 1, 3 and 5-22 are allowed. 

Reason for Allowance

4.	The following is a statement of reasons for the indication of allowable subject matter:

5.	As to claim 1, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the voltage control circuitry supplies a third voltage to the first electrode in a non-exposure period provided between the first exposure period and the second exposure period, the third voltage being different from the first voltage and the second voltage, and  
61a potential difference between the first electrode and the second electrode in the non-exposure period is less than a potential difference between the first electrode and the second electrode in the first exposure period and the second exposure period” along with all other limitations of claim 1. 
6.	As to claim 13, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the transistor outputs, to the signal line, a signal corresponding to an amount of signal charge that (1) includes at least both the first signal charge and the second signal charge and (2) is accumulated in the charge accumulation region” along with all other limitations of claim 13.
7.	As to claim 22, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the transistor outputs, to the signal line, a signal corresponding to signal charge including the first signal charge and the second signal charge accumulated in the floating diffusion” along with all other limitations of claim 22.
8.	Mabuchi (US 2011/0242378 A1) teaches an imaging device but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886